Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made and entered into to be
effective as of April 10, 2015 (the “Effective Date”), by and between Green
Energy Management Services Holdings, Inc., a Delaware corporation (the
“Company”), and Barrett Capital Corporation, a New York corporation (the
“Consultant”).

 

WHEREAS, the Company desires to retain the Consultant and its President, Barry
P. Korn, as an independent consultant to provide certain services to the Company
in connection with its transition into the legal cannabis business.

 

NOW, THEREFORE, in consideration of the premises and promises, warranties and
representations herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, it is agreed as
follows:

 

1.       Engagement. (a) The Company hereby engages the Consultant on a
non-exclusive basis, and the Consultant hereby accepts engagement as a
consultant, to (i) provide certain services to the Company as an advisor as the
Company’s Board of Directors (the “Board”) shall from time to time request from
the Consultant (the “Advisory Services”) and (ii) assist the Company with
obtaining one or more Financings (as defined below), on the terms and conditions
set forth in this Agreement. The Consultant agrees to promptly perform all
services required of the Consultant hereunder in an efficient, professional,
trustworthy and businesslike manner. In such capacity, the Consultant will
utilize only materials, reports, financial information or other documentation
that is approved in writing in advance by the Company. It is understood,
however, that the Consultant will maintain his, her or its own business in
addition to providing the Services (as defined below) to the Company.

 

In consideration of the Advisory Fee (as defined below), the Consultant shall
cause its President, Barry P. Korn, to serve as a member of the Board, Interim
Chairman of the Board, and Interim CEO and Acting CFO of the Company (such
services, together with the Advisory Services, the “Services”). Mr. Korn hereby
accepts such appointment and agrees to undertake the duties and responsibilities
inherent in such positions and such other duties and responsibilities as the
Board shall from time to time reasonably assign to Mr. Korn.

 

(b)       The parties and Mr. Korn agree that upon the written instructions of
the Board or the Company’s designated individual instructing for Mr. Korn to
resign from any of his offices or positions with the Company, Mr. Korn shall,
and the Consultant shall cause Mr. Korn to, automatically resign from any such
offices or positions on the effective date of such resignation, without the
necessity of any actions by the Consultant or Mr. Korn. The Consultant
understands and acknowledges that this Section 1(b) is a material inducement to
the making of this Agreement and that if the Consultant or Mr. Korn violates the
terms of this Section 1(b), the Company will be entitled to (i) stop paying any
Fees due hereunder and (ii) pursue any legal and equitable remedies, including
without limitation, the right to recover damages (including but not limited to
any amounts paid and/or owing under this Agreement) and to seek injunctive
relief.

 



1

 

 

2.       Fees. As compensation for the Services hereunder, the Company shall pay
the Consultant the following fees: (i) an advisory fee (the “Advisory Fee”) of
(x) $5,000 per month which payment shall commence to accrue on the business day
that is immediately after the date that the Company files its Annual Report on
Form 10-K with the Securities and Exchange Commission (the “Filing Date”), and
shall be payable in accordance with the Company’s standard payroll practice
(provided that the parties agree that on or before the Filing Date, the Company
shall make a prepayment of $10,000 to the Consultant towards the monthly
Advisory Fee), and (ii) warrants to purchase 1,000,000 common shares (the
“Warrants”) of the Company’s common stock, $0.0001 par value per share (the
“Common Stock”), at exercise price per share equal to the closing market price
of the Common Stock on the date that this Agreement if fully executed. The
Warrants shall be considered earned on the date that is ninety (90) days from
the date of the execution of this Agreement; provided that if this Agreement is
terminated by the Company prior thereto, the Consultant shall be entitled only
to a pro-rata portion of the Warrants. In addition, the Company shall pay to the
Consultant a success fee, in an amount to be agreed to by the parties (the
“Success Fee”) based on the total amount of gross proceeds received by the
Company from a funded Financing provided by a Funding Source (based on the
amount of the Financing actually received by the Company at such time or a
future time, as provided in Section 3 hereof) during the Term. Upon receipt of
any Financing, including any additional Financing or increases to the amount of
consummated Financing, from a Funding Source during the Term or two (2) years
after the closing of such Financing, the Company and/or its affiliate shall pay
the Success Fee to the Consultant in the amount to be agreed to by the parties.
The Success Fee will be earned, due and payable to the Consultant upon the
closing of any Financing and the Company’s actual receipt of the full proceeds
of the Financing.

 

In connection with the acquisition of the Warrants, the Consultant hereby agrees
to warranties, representations, covenants and acknowledgements set forth in
Exhibit A hereto. Exhibit A shall be considered a part of this Agreement and
Release and is incorporated herein.

 

“Affiliate” shall mean (i) any person or entity which now or at any time
hereafter controls, is controlled by or is under common control with the Company
or (ii) any successor entity, whether by merger, consolidation, acquisition or
otherwise acquires all or substantially all of the assets of the Company.
“Financing” shall mean any loan, indebtedness for borrowed money or investment,
fully funded (or if a forward commitment, when such commitment is actually
funded), whether unsecured or secured by the Company’s or its Affiliate’s
collateral, or in any other entity which, directly or indirectly owns or
controls all or any part of the collateral or any interest or estate therein.
“Funding Source” shall mean any person or entity that is directly introduced by
the Consultant or Mr. Korn to the Company that provides a Financing to the
Company or its Affiliates; provided that if the Company had previously
corresponded with the Funding Source or knew of the Funding Source, its
representative(s) or the Funding Source’s existence, it shall not be considered
a Funding Source for purposes of this Agreement; provided, further, that the
Consultant or Mr. Korn or any of their affiliates shall not be considered a
Funding Source and the Consultant and Mr. Korn shall not be entitled to any
Success Fee or any other compensation from such financing. Any prospective
Funding Sources shall be disclosed by the Consultant to the Company a reasonable
time in advance prior to any commending any negotiations with such party; and
the Consultant specifically agrees to exclude Sandy Spring Bank from the
definition Funding Source.

 

3.       Confidentiality. The Consultant agrees that it is receiving the
Confidential Information solely for the purpose of performing the Services
hereunder and that it will not at any time during such evaluation or thereafter:
(i) use any Confidential Information for any other purpose or (ii) discuss,
disclose or otherwise transfer any Confidential Information to any person or
entity, provided that the Consultant shall be permitted to discuss, distribute
or otherwise transfer such Confidential Information to his, her or its
employees, agents, counsel, advisors, professional consultants and accountants
(collectively, the “Representatives”) who, in each such case, have a specific
need to know such Confidential Information, and who have been advised of the
terms of this Agreement, and the Consultant shall require them to be bound by
terms substantially similar to those of this Agreement, prior to any disclosure
of Confidential Information to any such persons, and such persons will use the
Confidential Information solely for the purpose of performing the Services
hereunder. The Consultant may disclose Confidential Information to the extent
required by law, subpoena or other legal process, regulatory authority or court
order; provided that in such event of compelled disclosure, the Consultant shall
provide to the Company reasonable advance written notice of the requirement to
disclose the Confidential Information and shall cooperate with the Company to
limit such disclosure to the extent permitted.

 



2

 

 

Any and all information about (or relating to) the existence and nature of the
Potential Transactions, and any products, product plans, services, trade secrets
and know-how, software, technology, business plans, creative designs and
concepts, financial statements, projections, existing or proposed projects,
suppliers, supplier lists, customers, customer lists, employees lists, markets,
pricing, purchase records, sale records, identity of and dealings with clients,
marketing, existing and future investments (direct and indirect), investment
ideas, investment trading systems and models, algorithms, formulas, patterns and
compilations of information, strategies, processes, methodologies or trade
secrets, in each case, of any party or related to the Services, in whatever
form, from whatever source and whenever such information is received by the
Consultant, shall be deemed confidential and shall be collectively referred to
in this Agreement as “Confidential Information”. Notwithstanding the foregoing,
the term “Confidential Information” shall not include information which: (a) was
in the Consultant’s possession prior to disclosure by the Consultant, (b)
becomes publicly available without violation of this Agreement or by any fault
of the Consultant or its Representatives, (c) becomes lawfully available from a
third party, (d) is or has been independently developed by the Consultant
without violation of the terms of this Agreement or reference or access to any
Confidential Information, or (e) is approved for disclosure by written
authorization of the Company.

 

4.       Independent Contractor Status. The Consultant understands that since
the Consultant is not an employee of the Company, the Company will not withhold
income taxes or pay any employee taxes on his, her or its behalf, nor will he,
she or it receive any fringe benefits. The Consultant shall not have any
authority to assume or create any obligations, express or implied, on behalf of
the Company and shall have no authority to represent the Company as agent,
employee or in any other capacity that as herein provided.

 

5.       Termination. The term of this Agreement shall commence on April 6, 2015
and shall terminate at midnight Eastern Time on July 31, 2015 (the “Term”),
unless extended on a month to month basis mutually by the parties in writing, or
as otherwise agreed to by the parties. Notwithstanding the foregoing, the
Company may terminate this Agreement at any time for any reason prior to the end
of the Term by providing the Consultant 30 days’ prior written notice. Prior to
the end of the Term, the Consultant shall not be able to terminate this
Agreement for any reason, except as may be mutually agreed to by the parties.

 

6.       Cooperation; Non-Disclosure. The Company agrees to use its best efforts
to work together with the Consultant as an advisor in connection with seeking
any Financing from a Funding Source; provided that neither the Consultant nor
Mr. Korn shall be entitled to any additional compensation in connection with
such services other than as set forth in this Agreement. The Company agrees not
to disclose or otherwise reveal to any third party the identity, address,
telephone numbers, or email addresses of any entities or its representatives,
introduced by the Consultant without its specific written permission or except
as may be required by law.

 

8.        Arbitration; Governing Law. Any dispute arising under this Agreement
shall be subject to binding arbitration by a single arbitrator reasonably agreed
to by the parties, in accordance with its relevant industry rules, if any. The
parties agree that this Agreement shall be governed by and construed and
interpreted in accordance with the laws of the state of New York. The
arbitration shall be held in New York City, New York. The arbitrator shall have
the authority to grant injunctive relief and specific performance to enforce the
terms of this Agreement. Judgment on any award rendered by the arbitrator may be
entered in any court of competent jurisdiction.

 



3

 

 

9.       Attorney's Fees. In the event of any controversy, claim or dispute
between the parties hereto, arising out of or in any manner relating to this
Agreement, including an attempt to rescind or set aside, the prevailing party in
any action brought to settle such controversy, claim or dispute shall be
entitled to recover reasonable attorney's fees and costs.

 

10.      Indemnification. (a) The Company agrees to defend, indemnify and hold
the Consultant harmless from and against any and all claims, demands,
liabilities, damages and expenses, including, without limitation, reasonable
attorney’s fees and reasonable out-of-pocket expenses, directly arising from any
materially incorrect information supplied by the Company, the material and
intentional breach of any representation or warranty by the Company set forth
herein or any material information which the Company intentionally refuses to
supply. The Consultant agrees to defend, indemnify and hold the Company harmless
from and against any and all claims, demands, liabilities, damages and expenses,
including, without limitation, reasonable attorney’s fees and reasonable
out-of-pocket expenses, directly arising from any materially incorrect
information supplied by the Consultant to any Funding Source (provided that such
information didn’t come from the Company), the material and intentional breach
of any representation or warranty by the Consultant set forth herein, any
material information which the Consultant intentionally refuses to supply, or
any orders, complaints or actions by any government entity relating to the claim
of unlawful practice as a broker-dealer or finder by the Consultant or Mr. Korn
in connection with this Agreement.

 

11.      Miscellaneous. (a) Each of the parties hereby warrants and represents
to the other that, to such party’s actual knowledge: (a) such party has all
requisite authority to execute, deliver and perform its obligations under this
Agreement; (b) the Company is not subject to the jurisdiction of any bankruptcy,
reorganization, conservatorship or probate proceeding; and (c) neither such
party nor any person affiliated with such party has made any promise or
representations to or agreements with the other party not contained herein which
in any manner affect the parties rights and obligations under this Agreement.

 

(b)      The Consultant agrees not to express any statements, written or verbal,
or cause or encourage others to make any derogatory or damaging statements,
written or verbal, that in any way interfere with their existing or prospective
business relationships, or defame or disparage the personal or business
reputation, practices or conduct of the Company and any of its principals,
clients, officers, employees, representative, agents and affiliates. The
Consultant understands and acknowledges that this Section 11(b) is a material
inducement to the making of this Agreement and that if it violates the terms of
this Section 11(b), the Company will be entitled to pursue any legal and
equitable remedies, including without limitation, the right to recover damages
(including but not limited to any amounts paid and/or owing under this
Agreement) and to seek injunctive relief.

 

(c)      If any term of this Agreement is found to be invalid, unenforceable or
contrary to law, it shall be modified to the least extent necessary to make it
enforceable, and the remaining portions of this Agreement will remain in full
force and effect. Upon such determination that any term or other provision is
invalid, unenforceable or contrary to law, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible to the fullest extent permitted by applicable law
in an acceptable manner to the end that the transactions contemplated by this
Agreement are fulfilled to the extent possible.

 

(d)      This Agreement contains the entire understanding of the parties and
cannot be altered or amended except by an amendment duly executed by all parties
hereto. This Agreement shall be binding upon and inure to the benefit of the
successors, assigns and personal representatives of the parties.

 



4

 

 

(e)      This Agreement may be executed in counterparts (each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement) and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other party.

 

(f)      The parties warrant and represent that they are authorized to enter
into this Agreement and that no third parties, other than the parties hereto,
have any interest in any of the services contemplated hereby.

 

(g)      Each party shall be solely responsible for any and all of such party’s
expenses incurred in connection with the preparation of, or performance under,
this Agreement.

 

(h)      Neither the Consultant nor Mr. Korn shall use any of the Company’s
(whether its own or licensed) names, trademarks, service marks, symbols or any
abbreviations of the Company, without the prior written consent of the Company.

 

[Signature page follows]

 



5

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

  GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC.  

  

  By: /s/ Dr. Robert Thomson    

Name: Dr. Robert Thomson

Title:   Interim Chief Executive Officer

 

  BARRETT CAPITAL CORPORATION  

 

  By: /s/ Barry P. Korn    

Name: Barry P. Korn 

Title:   President

        Solely with respect to Section 1:         /s/ Barry P. Korn   Barry P.
Korn, as individual

 



6

 

 

EXHIBIT A

 

Investor Warranties and Representations

 

You represent and warrant to the Company that, as of the date hereof and the
time of such issuance, you (i) will acquire the Warrants and if exercised, the
shares of Common Stock underlying the Warrants (the “Shares”), for investment
for your own account and not with the view to, or for resale in connection with,
any distribution thereof; (ii) understand and acknowledge that the Warrants and
the Shares have not been registered under the U.S. Securities Act of 1933, as
amended (the “Securities Act”), or any state or foreign securities laws, by
reason of an exemption from the registration provisions of the Securities Act
and applicable state and foreign securities laws; (iii) do not have any
contract, undertaking, agreement or arrangement with any person or entity to
sell, transfer or grant participation to any third person with respect to any of
the Shares; and (iv) understand that a limited market for the Common Stock now
exists and that there may never be an active public market for the Shares.

 

You understand that on August 26, 2010, the Company ceased to be a “shell
company” as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). Pursuant to Rule 144(i), securities issued by a
current or former shell company (such as the Securities) that otherwise meet the
holding period and other requirements of Rule 144 nevertheless cannot be sold in
reliance on Rule 144 until one year after the Company (i) is no longer a shell
company; and (ii) has filed current “Form 10 information” (as defined in Rule
144(i)) with the SEC reflecting that it is no longer a shell company, and
provided that at the time of a proposed sale pursuant to Rule 144, the Company
is subject to the reporting requirements of section 13 or 15(d) of the Exchange
Act and has filed all reports and other materials required to be filed by
section 13 or 15(d) of the Exchange Act, as applicable, during the preceding 12
months (or for such shorter period that the issuer was required to file such
reports and materials), other than Form 8-K reports. As a result, the
restrictive legends on certificates for the securities cannot be removed except
in connection with an actual sale meeting the foregoing requirements or pursuant
to an effective registration statement.

 

You understand that the certificates or other instruments representing the
Warrants and the Shares shall bear a restrictive legend in substantially the
following form (and a stop transfer order may be placed against transfer of such
stock certificates):

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.”

 



7

 

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the applicable securities upon
which it is stamped, if, unless otherwise required by state securities laws, (i)
you and your broker make the necessary representations and warranties to the
Company’s transfer agent for such security that you have complied with the
prospectus delivery requirements in connection with a sale transaction, provided
the applicable securities are registered under the Securities Act, or (ii) prior
to a sale transaction, in connection with which you provide the Company with an
opinion of counsel satisfactory to the Company, which opinion shall be in form,
substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale, assignment or transfer of the
applicable securities may be made without registration under the Securities Act.

 

 

8



 

